Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Basov on 3/23/2021.
The application has been amended as follows: 
Claim 8 now depends from claim 1.

Allowable Subject Matter
Claims 1-6 and 8-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Previously indicated allowable subject matter has been placed into independent claims 1 and 11. See Office action of 12/7/2020 for the reasons for indicating allowable subject matter.
The closest prior art found was:
Morimoto US 2008/0245949 in view of Watanabe JP 2007180524 As for claim 1, Morimoto discloses a light-emitting apparatus comprising: a light source board (tile 112 
Watanabe teaches a reflection sheet (reflector frame 10) that is disposed on a side of a light source board where a light source is, and includes an opening from which the first light source group is exposed (see figures 3a,3b and 11a,b). 
However, the combination fails to teach or render obvious the previous limitations further including, for claims 1 and 11 respectively: 
on a plane that is parallel with the light source board, each of the plurality of light sources has a substantially rectangular shape, and for each of the plurality of light sources, a virtual line which passes through a center of the light source and is parallel with a short side of the light source, does not pass through the rotational symmetric axis.
 on the light source board, a plurality of photo-sensors each of which detects light, and which respectively correspond to the plurality of second light source groups, and a plurality of temperature sensors each of which detects temperature, and which respectively correspond to the plurality of second light source groups, are disposed, and wherein each of the plurality of second light source groups includes: a first light source group including a plurality of light sources surrounding a corresponding photo-sensor; and another first light source group including a plurality of light sources surrounding a corresponding temperature sensor.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan P Dzierzynski whose telephone number is (571)272-2336.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/EVAN P DZIERZYNSKI/Primary Examiner, Art Unit 2875